Citation Nr: 1804931	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  15-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from August 1976 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claims file was subsequently transferred to the RO in Indianapolis, Indiana.    

In April 2017, the Board remanded this claim to afford the Veteran a videoconference hearing.  A November 2017 Report of General Information indicated that the Veteran's attorney requested to waive a Board hearing and return his appeal to the Board.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his acquired psychiatric disorder, diagnosed as adjustment disorder, anxiety, and depression, is proximately due to his service-connected hearing loss, tinnitus, and vestibular disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Personality disorders and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes; therefore, service connection cannot be established for a personality disorder by operation of law.  38 C.F.R. §§ 3.303 (c), 4.9 (2017).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. §  3.310(a) (2017).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. §  3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

VA compensation benefits are only available for alcohol or drug-related disability that arises secondary to or is caused by a primary service-connected disorder.  Id.

To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran contends that he has depression due to his service-connected disabilities.
  
Service connection is in effect for bilateral hearing loss, headaches associated with tinnitus, peripheral vestibular disorder, and tinnitus.  A  total disability rating due to individual unemployability has been assigned from February 2014.  

VA treatment records reflect various psychiatric diagnoses, including personality disorder, major depressive disorder, anxiety disorder, and adjustment disorder.

A VA treatment note dated in October 2013 shows that the Veteran attributed his depression to his hearing loss.  He reported that he would probably still be working if he could hear better.

A VA psychiatry treatment note dated also in October 2013 reflects a diagnosis of adjustment disorder due to a number of losses including  his work, hearing, driver's license and independence.  A VA psychiatrist opined that the Veteran does not have PTSD.

Upon VA examination in January 2013, the VA examiner diagnosed personality disorder not otherwise specified.  The examiner opined that there was no Axis I diagnosis of depression or any other psychiatric condition and therefore no relationship to the Veteran's headaches or his hearing loss.  

An April 2015 VA examination reflects that the examiner diagnosed cannabis use disorder.  The examiner opined that cannabis use disorder is a primary disorder and should not be considered secondary to another medical or mental health condition.  

The January 2013 examiner did not address the other Axis I psychiatric diagnoses which were rendered by VA providers.  The April 2015 VA examiner noted that the Veteran's medical records show prior diagnoses of depressive disorder, and anxiety disorder; however the examiner did not address the etiology of those disorders.  The January 2013 and April 2015 examinations are entitled to little probative weight, as they do not address the etiology of the other acquired psychiatric diagnoses that have been rendered by treatment providers.

In sum, the Board finds that service connection is warranted for an acquired psychiatric disorder, based on evidence linking his current adjustment disorder to the Veteran's loss of work and his hearing loss disability.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection is warranted for an acquired psychiatric disorder, diagnosed as adjustment disorder, anxiety, and depression.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

Service connection for an acquired psychiatric disorder is granted.



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals















Department of Veterans Affairs


